Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the heating element is adapted to move the warming liquid from the reservoir through the conduit into the interior space as the warming liquid is warmed, in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 6809302 to Jones et al (Jones).
	Referring to Figure 6 especially, and 2:48 – 3:52, Jones discloses the warming apparatus as recited in independent claims 1 and 7, including “an enclosure [20] defining an interior space for receiving [a] foodstuff container and a reservoir [at 14]... for receiving a warming liquid; a heating element [33]... for warming the... liquid... and a conduit [in opening 24]... between the interior space and the reservoir [14]... wherein the heating element [33]... move[s] the... liquid from the reservoir [14] through the conduit into the interior space.” Note that the conduit of Jones fills opening 24, and thus must pass water through to the “interior space.” 
	As recited in claims 2 and 8, Jones discloses “the conduit... centrally located,” i.e., within a small, centered circular region.

	As in claims 7 and 9, Jones discloses “a first housing [20]... detachable [from a] second housing [13].”
As in claim 10, Jones discloses that “the second housing [13] includes... a coupling surface [below el’t 30, Figs. 6]... and... the first housing [20]... sealingly engage[s] the second housing [13] at the coupling surface.”
And as in claim 11, Jones discloses ”a sealing mechanism... to engage the coupling surface” (el’ts 27 & 30, see 3:35-45).
Claim Rejections - 35 USC § 103
ClaimS 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
While Jones does not discuss alternative heating means, such as a heat plate at the bottom of the apparatus, as recited in claims 3, 4, 12 and 13, the Examiner notes that these features do not patentably distinguish the claims from the prior art. It would have been obvious, in the alternative, to utilize a heat plate at the bottom of the apparatus, bonded externally to the water conduit, because, while marginally less efficient than a heater internal to the conduit, it is far more economical to manufacture.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.